IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00032-CR

ANDREW BRYAN ANTHONY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                               From the County Court
                               Navarro County, Texas
                                Trial Court No. 71225


                           MEMORANDUM OPINION


       By this appeal, Andrew Anthony attempts to appeal the denial of his motion to

suppress. From the record before us, a final judgment has not been announced or signed

in the trial court, and the matter remains pending there.

       A ruling denying a motion to suppress evidence constitutes an interlocutory order.

Lackey v. State, 364 S.W.3d 837, 845 (Tex. Crim. App. 2012). We do not have jurisdiction

to review interlocutory orders unless that jurisdiction has been expressly granted by law.

Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). See also Abbott v. State, 271
S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (“The standard for determining jurisdiction is

not whether the appeal is precluded by law, but whether the appeal is authorized by

law.”). There is no statutory authorization to appeal the denial of a motion to suppress.

McKown v. State, 915 S.W.2d 160 (Tex. App.—Fort Worth 1996, no pet.).

       Accordingly, this appeal is dismissed for want of jurisdiction.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 21, 2016
Do not publish
[CR25]




Anthony v. State                                                                   Page 2